Citation Nr: 0411425	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  96-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his brother, Mr. L.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to September 
1964.  His service records show that he received the Armed Forces 
Expeditionary Medal for military service in Vietnam and the Purple 
Heart Medal for wounds received in combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, inter alia, denied the veteran's claim of entitlement to 
service connection for fibromyalgia (claimed as secondary to 
service-connected PTSD).  In the course of the appeal the Board 
remanded the claim to the RO in August 1999 for additional 
evidentiary and procedural development.  After this development, 
the RO confirmed the denial of entitlement to service connection 
for fibromyalgia and the veteran continued his appeal.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)) which was 
then in effect, the Board undertook additional development of the 
aforementioned issue in a memorandum dated November 2002.  
Specifically, pursuant to the Board's development memorandum, the 
veteran was scheduled for a VA medical examination so that a nexus 
opinion could be obtained in order to determine the relationship, 
if any, between his claimed fibromyalgia and his military service.  
This was conducted in April 2003 and the report of this 
examination has been associated with the claims file.  Thereafter, 
the claims file was returned to the Board in May 2003.

During the course of this appeal, however, the case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003), was decided by the United 
States Court of Appeals for the Federal Circuit (hereinafter "the 
Federal Circuit").  In its decision, the Federal Circuit 
determined that regulation 38 C.F.R. § 19.9(a)(2) was invalid 
because it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction (i.e., the RO) for initial consideration of the 
evidence and without having to obtain the appellant's waiver, 
contrary to controlling statutes.  To comply with the decision of 
the Federal Circuit, the Board remanded the case to the RO in June 
2003 for development in order to circumvent commission of any 
procedural defects.  This development was duly carried out by the 
RO and thereafter, in a January 2004 rating decision/Supplemental 
Statement of the Case, the RO reviewed all the new evidence 
obtained and confirmed the denial of the claim for service 
connection for fibromyalgia.  The case was returned to the Board 
in March 2004 and the veteran now continues his appeal.


FINDINGS OF FACT

The veteran's subjective complaints of musculoskeletal pain of the 
neck, shoulders, back, legs and feet (apart from those symptoms 
associated with his gunshot wound residuals) which have been 
attributed to fibromyalgia did not have their onset during service 
and are not etiologically related to his service-connected PTSD.


CONCLUSION OF LAW

The veteran's subjective complaints of musculoskeletal pain of the 
neck, shoulders, back, legs and feet (apart from those symptoms 
associated with his gunshot wound residuals) which have been 
attributed to fibromyalgia were not incurred in active duty and 
are not proximately due to his service-connected PTSD.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 2096 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA will 
make reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently enacted, 
which were also made effective November 9, 2000, for the most 
part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.159).
 
The veteran filed a claim for service connection for fibromyalgia 
(claimed as secondary to his service-connected PTSD) in March 
1996.  The RO decided this claim before the enactment of the VCAA 
in a rating decision dated June 1996 in which the veteran was 
denied the benefits sought on appeal.  For this reason, there was 
a procedural irregularity in the development of the claim in that 
the veteran was not provided with the information required under 
VCAA until July 2003, several years after the initial decision.  
However, as a result of the ongoing development of the claim since 
June 1996, this unavoidable procedural irregularity did not result 
in prejudice to the claimant.  The veteran was, in fact, provided 
with the information required under VCAA, and he had an 
opportunity to respond to the notices before the claim was re-
adjudicated by the RO in January 2004 before being returned to the 
Board.  
 
In July 2003, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter, the RO explained the 
information and evidence needed to substantiate his claim for 
service connection with specific references to the need to provide 
medical evidence, which established that disability has a 
relationship to service.  The letter also explained what portion 
of the evidence and information would be obtained by VA, noting, 
for example, that VA would attempt to obtain VA medical records or 
other medical treatment records that the veteran identified as 
relevant to his claim.  With regard to the claimant's 
responsibilities in the development of the claim, the letter of 
July 2003 explained that the claimant needed to provide VA with 
such information as the names and addresses of persons and 
agencies having records relevant to the claim, along with a 
statement of the approximate time frames of the records.  Finally, 
the claimant was asked to tell VA about any information or 
evidence he wanted VA to try to get for him.  Thus, the letter of 
July 2003, as well as several other documents sent to the claimant 
during the course of the development of the claim, provided 
notices as required under the provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
 
However, as noted above, there was a procedural irregularity.  The 
notice letter was dated in July 2003, or over seven years after 
the RO initially decided the case.  Both 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that information be provided when 
the claim is filed, and, as noted in Bernard v. Brown, 4 Vet. App. 
384 (1993), notice alone does not make a procedure fair, but 
rather, notice must be combined with an adequate opportunity to be 
heard.  In this case, such opportunity to be heard was provided to 
the claimant.  As previously stated, the RO provided the veteran 
with the noticesequired under VCAA in correspondence dated July 
2003, in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  In response to this request, the veteran stated in 
correspondence dated July 2003 that he had no further information 
to provide in this regard and did not identify any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  Thereafter, in January 2004, the RO reviewed the 
evidence, re-adjudicated the claim, and sent the claimant a 
supplemental statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an adequate 
opportunity to be heard with regard to the substantive matters 
covered in the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have been met.  
At this point, there is no reasonable possibility that further 
development would aid in the substantiation of the claim.  For 
this reason a remand for further development is not required to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  The standard of review for cases before the 
Board are as follows: when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran is currently service-connected and rated 100 percent 
disabled for PTSD.  In addition to this psychiatric disability, he 
is also service-connected and rated 30 percent disabled for 
residuals of a gunshot wound of the right knee with fractured 
tibia and lateral femoral condyle.  He is claiming that he has 
musculoskeletal pain which he attributes to fibromyalgia which is 
secondary to his service-connected psychiatric disorder.

The veteran's service medical records show normal findings with 
regard to his neurological and musculoskeletal system on 
enlistment examination in October 1961 and on a July 1963 
examination in preparation for his deployment to Vietnam.  He 
denied having any history of joint pain.

In September 1963, he sustained a gunshot wound to his right knee 
with fracture of his right lateral femoral condyle and tibia.  No 
nerve or artery involvement was associated with the missile wound.  

Separation examination in August 1964 noted the veteran's history 
of a gunshot wound of his right knee but no other significant 
musculoskeletal findings with regard to his neck, shoulders, back, 
legs and feet.  Similarly, the report of a post-service VA medical 
examination that was conducted in March 1965 VA examination 
revealed that, with the exception of his gunshot wound residuals 
of his right lower extremity, there were normal findings obtained 
with regard to his neurological system and musculoskeletal system, 
including his feet.

The report of an April 1994 VA rheumatology examination shows that 
the veteran presented with a reported 20-year history of back pain 
and complaints of progressive pain in his shoulders, hips, back 
and feet going starting approximately two years earlier.  He 
demonstrated dramatic tenderness on all movements of all joints on 
examination, but there was no active swelling or inflammation of 
the joints of his hands, wrists, elbows, shoulders, knees or 
ankles revealed on clinical evaluation.  Rheumatoid factor was 
negative.  The impression was fibrocytes/fibromyalgia, mild 
osteoarthritis and chronic pain syndrome with no clinical evidence 
of active synovial inflammation or inflammatory process affecting 
his back.  A February 1996 VA consultation report shows that the 
veteran was diagnosed with fibromyalgia with no evidence of 
inflammatory disease.

An August 1996 Social Security Administration (SSA) decision shows 
that the veteran was awarded SSA disability benefits for 
depression, PTSD, and chronic pain resulting from a combination of 
fibromyalgia and osteoarthritis.

The report of a December 1996 VA examination shows that the 
veteran presented with subjective complaints of multiple joint 
pain.  The examiner noted that the veteran hyper-reacted to any 
touching of his back and arms.  Examination revealed normal muscle 
mass, no swelling over his shoulders, no tenderness and no 
crepitus.  He complained of pain on abduction of his shoulders but 
was able to externally rotate them without pain.  No motor loss 
was associated with his gunshot wound of the right knee.  The 
diagnosis was history of a thigh muscle injury. 

VA medical records dated 1996 - 2003 show that the veteran was 
treated on several occasions for complaints of multiple joint pain 
which was attributed to fibromyalgia.  

The veteran and his brother appeared for hearings conducted at the 
RO in October 1996 and at the VA Central Office in Washington, 
D.C., in May 1999 and presented oral testimony in which they 
stated, in pertinent part, that the veteran held a high school 
equivalency diploma and was employed as a sheet metal worker and 
coal miner before he became too disabled to work.  According to 
the veteran's testimony, his treating physicians had informed him 
that there was a secondary relationship between his chronic 
multiple joint pain, claimed as fibromyalgia, and his service-
connected PTSD.  In support of his claim, the veteran submitted a 
copy of a chapter from a medical textbook discussing fibromyalgia, 
which stated that "(a) minority of (fibromyalgia) cases may be 
associated with significant psychogenic or psychophysiologic 
manifestations.  Symptoms can be exacerbated by environmental or 
emotional stress."

In April 2003 VA examined the veteran for the specific purpose of 
determining his diagnosis as it pertained to his chronic 
complaints of multiple joint pain and its relationship to his 
service-connected psychiatric disability.  The examiner had 
reviewed the veteran's claims file prior to this examination.  The 
veteran presented subjective complaints of widespread 
musculoskeletal pain, with pain primarily affecting his forearms, 
the calves of his legs, his shoulders, his back and his neck.  
According to the veteran's account, he was first diagnosed with 
fibromyalgia in February 1996.  Following a physical evaluation of 
the veteran, the examining physician presented the following 
opinion:

"(T)he veteran has six tender sites out of 18 tender point sites, 
which means that he does not meet the criteria for the 
classification of fibromyalgia.  (H)e must have present at least 
11 of the 18 tender point sites to have a diagnosis of 
fibromyalgia.  According to the American College of Rheumatology 
1990 criteria for the classification of fibromyalgia furnished . . 
. as a guideline by the regional office, this veteran does not 
meet the criteria for fibromyalgia.  Thus, he does not have 
fibromyalgia."

The examiner went on to state that as the veteran did not have a 
diagnosis of fibromyalgia, he declined to present any opinion as 
to whether the veteran's PTSD was the cause of his subjective 
complaints of multiple joint pain.

Analysis

Service connection involves many factors, but basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service, or if pre-existing such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the application 
of statutory presumptions.  38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2003)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributable 
to intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection for a chronic disability manifested by subjective 
complaints of widespread musculoskeletal pain and multiple joint 
pain, first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection may be granted for any disease diagnosed after 
discharge from active duty when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Service connection may 
also be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2003).

In the present case, we find that the evidence is against the 
veteran's claim of entitlement to service connection for 
fibromyalgia.  His service medical records do not show treatment 
during active duty for any recurrent complaints of muscle or joint 
pain indicative of a chronic musculoskeletal disability that is 
separate and apart from his service-connected residuals of a 
gunshot wound of his right knee.  VA medical records dated 1994 
show that the veteran reported onset of back pain some 20 years 
earlier, which means approximately in 1974, roughly a decade after 
his separation from active duty.  He reported that his chronic 
widespread musculoskeletal pain did not begin until approximately 
in 1992, which is over 25 years after leaving military service.  
Based on the chronology presented in the record, we conclude that 
the objective medical evidence does not support an allowance of 
service connection on a direct basis for his claimed fibromyalgia.

Although the veteran stated in his RO hearing of October 1996 that 
he had been informed by his treating physicians of a secondary 
relationship between his fibromyalgia and his PTSD, our review of 
the record fails to reveal any such nexus opinion in any of his 
treatment reports.  There is also no objective medical evidence 
that supports a finding of a secondary relationship between his 
fibromyalgia and his service-connected gunshot wound residuals of 
his right knee.  While taking note of the medical text excerpt he 
submitted stating that in rare cases fibromyalgia may be related 
to, or aggravated by emotional stress, we do not find that there 
is any hard medical evidence in the record which associates his 
PTSD with his fibromyalgia in either a causative or exacerbatory 
relationship.  The findings of the April 2003 VA examination not 
only did not establish any link between the veteran's complaints 
of multiple joint pain with his service-connected disabilities, it 
also did not find that his symptoms met the established criteria 
to support a clinical diagnosis of fibromyalgia.  

To the extent that the veteran asserts that there exists a link 
between his claimed fibromyalgia and his service-connected PTSD 
based on his own knowledge of medicine, as the evidence 
establishes that he is not a medical professional who possesses 
the expertise to comment upon medical observations or make medical 
diagnoses, his opinions as to the etiology of his claimed 
disability are not entitled to any probative weight.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In view of the foregoing discussion, we find that the evidence is 
against granting the veteran's claim of entitlement to service 
connection for fibromyalgia.  His appeal is therefore denied.  
Because the evidence in this case is not approximately balanced 
with respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for fibromyalgia is denied.



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



